Affirmed and Opinion Filed November 16, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00701-CR

                    DAYLON EUGENE REASON, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No.
                            Dallas County, Texas
                     Trial Court Cause No. F-1976822-I

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      A jury found appellant Daylon Eugene Reason guilty of murder and assessed

his punishment at sixty-five years’ confinement in the Institutional Division of the

Texas Department of Criminal Justice. In a single issue, appellant contends that the

evidence is insufficient to support the jury’s verdict. In a cross-issue, the State asks

us to modify the judgment in this case to identify the correct statute under which

appellant was convicted. We grant the State’s cross-issue. As modified, we affirm

the trial court’s judgment.
                                             Background

        Cedric McDonald was fatally shot on November 1, 2019, while driving on

Ledbetter Drive in Dallas. McDonald’s childhood friend, Marcus Duren, was a

passenger in the car at the time. Duren testified that the car belonged to McDonald;

it was a navy blue Honda, but at night it looked like it was black. Duren stated that

he didn’t know anything was wrong that night until—as they were traveling in the

middle lane of traffic—he heard gunshots coming from his left. Duren ducked down

and called to McDonald, but McDonald didn’t respond. When the shooting stopped,

Duren looked up and saw a gray car driving away. Duren put McDonald’s car in

park and jumped out. He ran to a nearby shopping center, where a Domino’s Pizza

restaurant was open, and he called 911 for help. He described what happened to the

police and told them he and McDonald had been hanging out and shopping at Big T

Plaza (“Big T”).

        Tanisha Bolden testified that she was driving on Ledbetter Drive on

November 1st; her sister, Shequela Bolden, was in the passenger seat, and their

children were in the back.1 Tanisha’s attention was drawn to two vehicles that were

speeding, swerving between lanes, and “semi-chasing” each other behind her. She

slowed down, and the vehicles—one gray and one black—passed her. When the cars

were almost next to each other, she heard gunshots. She could not tell which car was



   1
       Because the sisters share the same surname, we relate their testimony using their first names.

                                                   –2–
the source of the shots, but the gray car sped off. The black car stopped; a man got

out on the passenger side, but the driver did not get out. Shequela testified as well.

She agreed that the driver of the gray car was chasing, or trying to catch up with, the

driver of the black car. She testified the shots came from the gray car, because

Tanisha was driving in the middle lane behind the black car, and they drove over the

glass from its broken window.

        Detective Scott Sayers investigated McDonald’s death. He learned that

McDonald and Duren had spent time at Big T before the shooting, so he obtained

video surveillance recordings from the store as well as surveillance video from

Ledbetter Drive. From that evidence, he was able to identify the gray car described

by witnesses as a silver Toyota Corolla with the license plate LRP-1630.2 And

ultimately, Sayers was able to identify appellant as the Toyota’s driver. Sayers

learned from the video that appellant was at Big T on November 1st at the same time

McDonald and Duren were there.

        Sayers combined video clips from a number of Big T cameras to show

appellant walking out of the store and then spending approximately an hour in the

parking lot: he drives slowly up and down lanes in the lot, parks twice for short

times, and at one point rolls down his window, allowing the camera to show that no



    2
      We have thus far employed witness descriptions of the two cars as “gray” and “black” to relate their
testimony as it was given. Detective Sayers’ investigation led to the identification of the “gray” car driven
by appellant, and we will refer to it going forward as the Toyota. Similarly, we will refer to McDonald’s
car going forward as the Honda.
                                                    –3–
one is in the Toyota’s passenger seat. The detective’s video then shows McDonald

and Duren outside the store, talking to an unknown person. The Toyota drives past

the men and pulls in and parks close by. One camera follows McDonald and Duren

as they walk to their car, get in, and pull away. Then a different camera—displaying

the same time frame shown on the previous clip—shows appellant standing next to

his parked vehicle, smoking, and facing the direction in which McDonald and Duren

are walking. At the same time that the two men get in the Honda and start to pull

away, appellant gets into the Toyota, backs out, and drives in the same direction.

The video shows the two cars head toward the exit simultaneously; the Honda turns

out of the lot first, followed immediately by the Toyota.

      Approximately one minute later, video from a camera on Ledbetter Drive

shows the end of the Toyota’s pursuit from a distance: we can see the Toyota

speeding off, the Honda slowing to a stop, and a figure getting out of the Honda and

running toward the shopping center.

      The medical examiner testified that McDonald died at Methodist Hospital on

November 2nd as a result of gunshot wounds to the head and neck. Police personnel

testified to the collection and testing of samples for gunshot residue (“GSR”) in the

Toyota. The officer who collected the samples testified that he focused on the

passenger-side headliner, because the investigation suggested that the shooter

pointed the gun out his passenger window. Laboratory tests confirmed the presence

of GSR on that passenger-side headliner.

                                        –4–
      The jury found appellant guilty of murder and set his punishment at sixty-five

years’ confinement. This appeal followed.

                            Sufficiency of the Evidence

      In this Court, appellant contends that the evidence is legally insufficient to

support the jury’s verdict. Specifically, he argues that the evidence at trial required

the jury to speculate that appellant was the person who shot Cedrick McDonald,

because the State did not establish that appellant was the only person in the car from

which McDonald was shot.

      When examining the legal sufficiency of the evidence, we consider the

combined and cumulative force of all admitted evidence in the light most favorable

to the conviction to determine whether, based on the evidence and reasonable

inferences therefrom, a rational trier of fact could have found each element of the

offense beyond a reasonable doubt. Ramsey v. State, 473 S.W.3d 805, 808–09 (Tex.

Crim. App. 2015) (citing Jackson v. Virginia, 443 U.S. 307, 318–19 (1979)).

Appellant was charged with murder and indicted pursuant to section 19.02(b) of the

Texas Penal Code:

      A person commits an offense if he:
      (1) intentionally or knowingly causes the death of an individual; [or]

      (2) intends to cause serious bodily injury and commits an act clearly
      dangerous to human life that causes the death of an individual.

TEX. PENAL CODE ANN. § 19.02(b). The State was required to prove each essential

element of this offense beyond a reasonable doubt, but it was not required to exclude
                                         –5–
every conceivable alternative to appellant’s guilt. See Cary v. State, 507 S.W.3d 750,

757 (Tex. Crim. App. 2016).

      Appellant challenges only one element of this offense: that he was the person

who intentionally or knowingly caused the death of Cedrick McDonald. The State

acknowledges that it must prove that the accused is the person who committed the

offense. See Miller v. State, 667 S.W.2d 773, 775 (Tex. Crim. App. 1984). It may do

so using either direct or circumstantial evidence, along with all reasonable inferences

derived from that evidence. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App.

2016). “Circumstantial evidence is as probative as direct evidence in establishing

guilt, and circumstantial evidence alone can be sufficient.” Id. We employ the same

standard of review for circumstantial and direct evidence cases. Id.

      On November 1, 2019, McDonald was killed by gunshots fired from the

Toyota, which was driving past him on Ledbetter Drive. Appellant concedes that he

was driving that car at the time of the shooting. He argues, however, that the State

failed to prove that he was the only person in the car at the time of the shooting. And

he contends that—absent that proof—the jury had to speculate that appellant was the

shooter, rather than some other person who could have been in the car with him.

      Factually, appellant’s argument is narrow. He accepts Detective Sayers’s

testimony that the Big T video indicates no person other than appellant got into the

Toyota from the time it was parked in the Big T lot until appellant drove out of the

lot. But he argues that two “gaps” in the evidence exist because (1) someone could

                                         –6–
have gotten in the Toyota before appellant drove to Big T and hid there; and (2)

appellant could have picked someone up after he left the Big T parking lot, before

the shooting.

      Legally, appellant’s argument stresses the difference between a permissible

inference from evidence and an impermissible speculation that is not rooted in

evidence. He contends that because of the two “gaps” in the State’s evidence, the

jury had to speculate, rather than infer, that appellant was the shooter. The Court of

Criminal Appeals has explained the difference between these terms, stating that “an

inference is a conclusion reached by considering other facts and deducing a logical

consequence from them. Speculation is mere theorizing or guessing about the

possible meaning of facts and evidence presented.” Hooper v. State, 214 S.W.3d 9,

16 (Tex. Crim. App. 2007). Our task in a sufficiency review is to be certain that

conclusions drawn by the jury are supported by evidence because “[a] conclusion

reached by speculation may not be completely unreasonable, but it is not sufficiently

based on facts or evidence to support a finding beyond a reasonable doubt.” Id.

      The Hooper court attempted to clarify these concepts using an extended

hypothetical. Appellant discusses the court’s reasoning in the hypothetical, so we

reproduce the relevant portion here:

      [1] A woman is seen standing in an office holding a smoking gun. There
      is a body with a gunshot wound on the floor near her. Based on these
      two facts, it is reasonable to infer that the woman shot the gun (she is
      holding the gun, and it is still smoking). Is it also reasonable to infer
      that she shot the person on the floor? To make that determination, other

                                         –7–
      factors must be taken into consideration. If she is the only person in the
      room with a smoking gun, then it is reasonable to infer that she shot the
      person on the floor. [2] But, if there are other people with smoking guns
      in the room, absent other evidence of her guilt, it is not reasonable to
      infer that she was the shooter. No rational juror should find beyond a
      reasonable doubt that she was the shooter, rather than any of the other
      people with smoking guns. To do so would require impermissible
      speculation.

214 S.W.3d at 16 (numbering added). The purpose of the Hooper hypothetical was

to direct “courts of appeals [to] adhere to the Jackson standard and [to]

determine whether the necessary inferences are reasonable based upon the combined

and cumulative force of all the evidence when viewed in the light most favorable to

the verdict.” Id. at 16–17. To that end, the first scenario posits evidence that one

woman is standing in the room, holding a smoking gun, close to a dead body. So

long as the evidence shows only she is in the room, the rational juror can infer that

she was the shooter. The second scenario posits evidence of other people in the room

along with our hypothetical woman, and all are holding smoking guns. Standing

alone, those facts will not allow a rational juror to infer that the woman was the

shooter rather than any of the others holding evidence like hers. The issue in both

hypotheticals is what evidence is available to the rational juror.

      Appellant suggests “tweaking” the Hooper hypothetical “to say that there was

no evidence of whether there had been another person in the room with a smoking

gun at the time of the shooting. If another person had been in the room at the time of

the shooting, also had a smoking gun, and then left the scene, it would not be possible

to infer the woman holding the smoking gun committed the murder.” (Emphasis in
                                      –8–
briefing.) But Hooper does not address such possibilities, such “facts” that are not

evidenced. To do so would be to engage in speculation. Instead, Hooper speaks to

what the evidence shows, i.e., either one—or more than one—person in the room,

holding a smoking gun. From that evidence, the court shows us what inferences

would be rational and what conclusions would be speculative.

      We approach our sufficiency review in the same manner. We look to the

evidence at trial and, in this case, consider the combined and cumulative force of all

admitted evidence in the light most favorable to the conviction to determine whether,

based on the evidence and reasonable inferences therefrom, a rational juror could

have found beyond a reasonable doubt that appellant shot and killed McDonald. See

Ramsey, 473 S.W.3d at 808–09. Our review of the record yields ample evidence

from which rational inferences can be drawn:

          Jurors saw Detective Sayer’s video and heard his testimony concerning

             appellant’s actions in the Big T parking lot. Based on what they saw

             and heard, rational jurors could have reasonably inferred that appellant

             drove around the lot waiting for McDonald and Duren to leave the store,

             then parked where he could see the two men, watched them get into the

             Honda, and followed them out of the parking lot.

          Jurors heard witnesses who were driving near the Big T testify that the

             two cars were speeding or “semi-racing” and that when the Toyota

             pulled next to the Honda, shots were fired from the Toyota. Jurors could

                                         –9–
            have rationally inferred from this evidence that appellant pursued

            Duren and McDonald from the Big T and shot into their car.

          Duren testified that he was driving in the middle lane of Ledbetter Drive

            when he heard gunshots; the shots came from his left. Jurors could have

            rationally inferred from those facts that appellant pulled up next to

            Duren’s car and that he fired gunshots into the Honda, which was in the

            middle lane, on appellant’s right.

          Laboratory tests confirmed the presence of GSR on the passenger-side

            headliner of the Toyota. Rational jurors could have concluded from that

            evidence that appellant reached across the passenger seat and fired into

            the Honda on his right.

Ample evidence supported the inference that appellant was the driver and the

shooter. But there was no evidence that someone else was hiding in appellant’s car

while he was at the Big T. Nor was there any evidence that appellant picked up a

passenger after he left the Big T. The State is not required to disprove every

conceivable alternative to the defendant’s guilt. See Cary, 507 S.W.3d at 757; see

also Ramsey, 473 S.W.3d at 811.

      When we look at the evidence that was presented, we conclude that a rational

juror could have found beyond a reasonable doubt that appellant was the person who

shot and killed McDonald. We overrule appellant’s single issue.

                         Modification of the Judgment

                                       –10–
        In a cross-issue, the State requests that the trial court’s judgment be modified

to reflect the correct statute under which appellant was convicted. Appellate courts

may modify a trial court’s judgment and affirm it as modified. See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993). This Court

“has the power to correct and reform the judgment of the court below to make the

record speak the truth when it has the necessary data and information to do

so.” Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, writ ref’d) (en

banc). If a clerical error in the trial court’s judgment is brought to our attention, we

have a duty to correct it. Id.

        Here, the trial court’s judgment identifies the “Statute for Offense” as

“19.02(C) Penal Code.”3 As we discussed above, appellant was indicted and charged

with murder under subsections 19.02(b)(1) and (2) of the Texas Penal Code.

Accordingly, we grant the State’s cross-issue, and we modify the judgment to show

that the “Statute for Offense” is “19.02(b) Penal Code.”

                                            Conclusion

        As modified, we affirm the trial court’s judgment.

210701f.u05                                          /Bill Pedersen, III//
Do Not Publish                                       BILL PEDERSEN, III
TEX. R. APP. P. 47                                   JUSTICE




    3
      This section of the code does not define an offense. Instead it states that “Except as provided by
Subsection (d), an offense under this section is a felony of the first degree.” PENAL § 19.02(c).
                                                –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAYLON EUGENE REASON,                         On Appeal from the Criminal District
Appellant                                     Court No. 2, Dallas County, Texas
                                              Trial Court Cause No. F19-76822-I.
No. 05-21-00701-CR          V.                Opinion delivered by Justice
                                              Pedersen, III. Justices Myers and
THE STATE OF TEXAS, Appellee                  Garcia participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 16th day of November, 2022.




                                       –12–